DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 3 and 9 were amended.  Claims 1-20 are pending.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  The prior art of record does not teach or suggest a method comprising:  receiving information that indicates one or more video content items are predicted for selection by a user; determining, based on the information, one or more access decisions corresponding to the one or more video content items; and determining, based on a request for access to a video content item of the one or more video content items and based on an access decision of the one or more access decisions corresponding to the video content item, a subsequent access decision.  The prior art of record also does not teach or suggest a method comprising:  receiving, based on an indication that a first video content item of one or more first video content items is predicted for selection by a user, first information associated with the first video content item; determining, based on the first information, a first access decision corresponding to the first video content item; and determining, based on an indication that a second video content item of one or more second video content items is predicted for selection by the user and based on second information, a second access decision corresponding to the second video content item.  The prior art of record also does not teach or suggest a method comprising:  determining, based on prediction information associated with a plurality of video content items, one or more video content items of the plurality of video content items, wherein the one or more video content items are predicted for selection by a user; determining, based on information associated with the one or more video content items, one or more access decisions corresponding to the one or more video content items; receiving a request for access to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY J PORTKA whose telephone number is (571)272-4211. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY J PORTKA/Primary Examiner, Art Unit 2138                                                                                                                                                                                                        January 29, 2022